                                       United States Bankruptcy Court
                                         Northern District of Ohio
In re:                                                                                  Case No. 19-15293-jps
Frederick A. Montgomery                                                                 Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0647-1           User: admin                  Page 1 of 2                   Date Rcvd: Dec 19, 2019
                               Form ID: 318                 Total Noticed: 61


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 21, 2019.
db             +Frederick A. Montgomery,     6805 Mayfield Rd. #1114,    Mayfield Heights, OH 44124-2256
26206482       +AD Astra Recovery Services,     7330 West 33rd St. N,    Suite 118,     Wichita, KS 67205-9370
26206483       +ARS,   1643 Harrison Pkwy,     Suite 100,    Fort Lauderdale, FL 33323-2857
26206486       +Best Buy,    Po Box 9001007,    Louisville, KY 40290-1007
26206487       +Big Picture Loans,    E23970 Pow Wow Trail,     Watersmeet, MI 49969-5125
26206489        Bloomingdale’s,    P.O. Box 78008,    Phoenix, AZ 85062-8008
26206493       +CCH Physicians,    P.O. Box 16749,    Rocky River, OH 44116-0749
26206494       +Celtic Bank,    121 Continental Dr suite 108,     Newark, DE 19713-4326
26206495       +Child Support Enforcement Agency,     1640 Superior Avenue,     Cleveland, OH 44114-2908
26206496       +City of East Cleveland,     Automated Traffic Control Violation Syst,      P.O. Box 22091,
                 Tempe, AZ 85285-2091
26206500       +Desheena Hauser,    17405 Mapleboro Ave.,     Maple Heights, OH 44137-2632
26206502       +Elastic,    4030 Smith Rd.,    Cincinnati, OH 45209-1937
26206503       +Elgin Furniture,    26400 Lakeland Blvd.,     Euclid, OH 44132-2642
26206488      ++FIRST SAVINGS BANK,    PO BOX 5096,    SIOUX FALLS SD 57117-5096
               (address filed with court: Blaze Credit Card,       500 E. 60th St.,     Sioux Falls, SD 57104)
26206504       +First Investors,    5757 Woodway Dr. Suite 400,     Houston, TX 77057-1520
26206505        First National Credit Card,     P.O. Box 2496,    Omaha, NE 68103-2496
26206507       +First Savings Credit Card,     PO Box 5019,    Sioux Falls, SD 57117-5019
26206508       +Golden Valley Lending,    635 Highway 20, E,     Upper Lake, CA 95485-8793
26206512       +K&D Management,    4420 Sherwin Rd,    Willoughby, OH 44094-7995
26206515       +Lee Peterson,    P.O. Box 13318,    Akron, OH 44334-8718
26206518       +Mariner Finanace, LLC,    5802 E. Virgina Beach BLVD.,      Suite 121,    Norfolk, VA 23502-2483
26206519       +Mayfield Heights Police Department,     6154 Mayfield Rd.,     Mayfield Heights, OH 44124-3207
26206521       +Mobile Loans,    P.O. Box 1409,    Marksville, LA 71351-1409
26235146       +MoneyLion,    8610 S Sandy Parkway, Suite 100,     8610 S Sandy Parkway, Suite 100,
                 Sandy, UT 84070-6455
26206523       +NCB Management Services,     1 Allied Drive,    Feasterville Trevose, PA 19053-6945
26206527      ++REGIONAL INCOME TAX AGENCY,     PO BOX 470537,    ATTENTION LEGAL DEPARTMENT,
                 BROADVIEW HEIGHTS OH 44147-0537
               (address filed with court: Regional Income Tax Agency,        P.O. Box 94951,    Cleveland, OH 44101)
26206528      ++REIMER ARNOVITZ CHERNEK AND JEFFREY,      30455 SOLON ROAD,    SOLON OH 44139-3415
               (address filed with court: Reimer, Arnovitz, Chernek & Jeffrey,         P.O. Box 39696,
                 30455 Solon Rd.,    Solon, OH 44139)
26206531        Shell,    P.O. Box 9001011,    Louisville, KY 40290-1011
26206533       +Sterling Jewelers,    PO Box 3680,    Akron, OH 44309-3680
26206534       +Stow Muni. Court,    4400 Courthouse Dr,     Stow, OH 44224-6833
26206538      ++TEMPOE LLC DBA WHY NOT LEASE IT,      ATTN BOB HOLWADEL,     720 EAST PETE ROSE WAY SUITE 400,
                 CINCINNATI OH 45202-3576
               (address filed with court: Why No Lease It,       1750 El Street,    Suite 1200,
                 Manchester, NH 03104)
26206537        We Care For You Pediatrics,     30575 Euclid Ave.,    Wickliffe, OH 44092-1037

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Dec 19 2019 23:34:01       Cynthia J. Thayer,
                 US Department of Justice,   201 Superior Avenue,     Suite 441,   Cleveland, OH 44114-1234
26206484        EDI: ATTWIREBK.COM Dec 20 2019 03:58:00      AT&T,    PO Box 5080,   Carol Stream, IL 60197-5080
26249501       +EDI: ATLASACQU.COM Dec 20 2019 03:58:00      Atlas Acquisitions LLC,     294 Union St.,
                 Hackensack, NJ 07601-4303
26206485       +E-mail/Text: bk@avant.com Dec 19 2019 23:36:22      Avant,    222 North LaSalle Street,
                 Suite 1700,   Chicago, IL 60601-1101
26206490        EDI: CAPITALONE.COM Dec 20 2019 04:03:00      Capital One,    15000 Capital One Drive,
                 Henrico, VA 23238
26206491        EDI: CAPITALONE.COM Dec 20 2019 04:03:00      Capital One Bank,    P.O. Box 6492,
                 Carol Stream, IL 60197-6492
26206492       +EDI: CAPITALONE.COM Dec 20 2019 04:03:00      Capital One/Neiman Marcus,     Bankruptcy Notices,
                 PO Box 30285,   Salt Lake City, UT 84130-0285
26206497        EDI: CAPIO.COM Dec 20 2019 04:03:00      Cleveland Clinic,    P.O. Box 89410,
                 Cleveland, OH 44101-6410
26206498       +EDI: CRFRSTNA.COM Dec 20 2019 04:03:00      Credit First National Assoc,     PO Box 81315,
                 Cleveland, OH 44181-0315
26206499        E-mail/PDF: creditonebknotifications@resurgent.com Dec 19 2019 23:38:26        Credit One,
                 P.O. Box 60500,   City Of Industry, CA 91716-0500
26206501       +EDI: DISCOVER.COM Dec 20 2019 04:03:00      Discover,    Bankruptcy Dept,    PO Box 30421,
                 Salt Lake City, UT 84130-0421
26206506       +EDI: AMINFOFP.COM Dec 20 2019 04:03:00      First Premier Bank,    3820 N Louise Ave,
                 Sioux Falls, SD 57107-0145
26206510        EDI: IRS.COM Dec 20 2019 04:03:00      IRS,   Centralized Insolvency Operations,     PO Box 21126,
                 Philadelphia, PA 19114
26206511        E-mail/Text: BKRMailOPS@weltman.com Dec 19 2019 23:34:34       Jared Jewelry,    P.O. Box 740425,
                 Cincinnati, OH 45274-0425
26206513       +EDI: WFNNB.COM Dec 20 2019 04:03:00      Kay Jewelers,    PO Box 182789,
                 Columbus, OH 43218-2789



        19-15293-jps      Doc 23     FILED 12/21/19       ENTERED 12/22/19 00:23:29            Page 1 of 4
District/off: 0647-1                  User: admin                        Page 2 of 2                          Date Rcvd: Dec 19, 2019
                                      Form ID: 318                       Total Noticed: 61


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
26206514       +E-mail/Text: bncnotices@becket-lee.com Dec 19 2019 23:33:26       Kohls,    P.O. Box 3115,
                 Milwaukee, WI 53201-3115
26206516       +E-mail/PDF: resurgentbknotifications@resurgent.com Dec 19 2019 23:38:33        LVNV Funding,
                 625 Pilot Road,    Suite 3,   Las Vegas, NV 89119-4485
26206517       +EDI: TSYS2.COM Dec 20 2019 04:03:00      Macy’s,   P.O. Box 8218,    Mason, OH 45040-8218
26206520       +EDI: PHINGENESIS Dec 20 2019 04:03:00      Milestone,    P.O. Box 4499,
                 Beaverton, OR 97076-4499
26206522       +E-mail/Text: bankruptcy@moneylion.com Dec 19 2019 23:36:37       Money Lion,    PO Box 1547,
                 Sandy, UT 84091-1547
26206524       +E-mail/Text: bnc@nordstrom.com Dec 19 2019 23:33:30       Nordstrom,    P.O. Box 13589,
                 Scottsdale, AZ 85267-3589
26206525       +E-mail/Text: Bankruptcy.notices@tax.state.oh.us Dec 19 2019 23:36:33
                 Ohio Department of Taxation,    P.O. Box 530,   Columbus, OH 43216-0530
26206526       +E-mail/PDF: MerrickBKNotifications@Resurgent.com Dec 19 2019 23:38:17        Ollo Card,
                 Po Box 9222,    Old Bethpage, NY 11804-9222
26207763       +EDI: PRA.COM Dec 20 2019 04:03:00      PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
26206529        EDI: HFC.COM Dec 20 2019 04:03:00      Saks Fifth Avenue,    P.O. Box 5224,
                 Carol Stream, IL 60197-5224
26206530        EDI: RMSC.COM Dec 20 2019 04:03:00      Sams’s Club,    PO Box 530942,    Atlanta, GA 30353-0942
26206532       +E-mail/Text: bankruptcy@speedyinc.com Dec 19 2019 23:33:36       Speedy Cash,    P.O. Box 780408,
                 Wichita, KS 67278-0408
26206535       +EDI: WTRRNBANK.COM Dec 20 2019 04:03:00      TD Bank USA/TargetCredit,     P.O. Box 673,
                 Minneapolis, MN 55440-0673
26206536       +EDI: RMSC.COM Dec 20 2019 04:03:00      Walmart,   702 S.W. 8th St.,
                 Bentonville, AR 72716-6299
                                                                                               TOTAL: 29

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                First Investors Financial Services, Inc.
cr*              +Atlas Acquisitions LLC,   294 Union Street,   Hackensack, NJ 07601-4303
cr*              +PRA Receivables Management, LLC,   PO Box 41021,    Norfolk, VA 23541-1021
26206509*         IRS,   P.O. Box 7346,   Philadelphia, PA 19101-7346
                                                                                                                    TOTALS: 1, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 21, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 18, 2019 at the address(es) listed below:
              Charles C. Butler    on behalf of Creditor  First Investors Financial Services, Inc.
               creditors@fountaincitylaw.com
              Robert D. Barr    barr-trustee@koehler.law, rdb@trustesolutions.net
              Steven Emery    on behalf of Debtor Frederick A. Montgomery semery@ohiolegalclinic.com,
               rausermail@ohiolegalclinic.com;nkrenisky@ohiolegalclinic.com;rauserlaw@gmail.com;rauser@bestclien
               tinc.com;rauserandassociates@gmail.com;rauserecfmail@gmail.com;AuteroBR51159@notify.bestcase.com;
               Rauser_BestClient@mai
                                                                                            TOTAL: 3




          19-15293-jps          Doc 23       FILED 12/21/19            ENTERED 12/22/19 00:23:29                    Page 2 of 4
Information to identify the case:
Debtor 1              Frederick A. Montgomery                                      Social Security number or ITIN   xxx−xx−4087
                      First Name    Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                      First Name    Middle Name   Last Name
(Spouse, if filing)
                                                                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Ohio

Case number: 19−15293−jps



Order of Discharge                                                                                                          12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Frederick A. Montgomery

                                                                           By the court: JESSICA E. PRICE SMITH
           12/18/19                                                                      United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                             Order of Discharge                               page 1




     19-15293-jps                  Doc 23         FILED 12/21/19       ENTERED 12/22/19 00:23:29               Page 3 of 4
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2




   19-15293-jps        Doc 23      FILED 12/21/19      ENTERED 12/22/19 00:23:29          Page 4 of 4
